         Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 1 of 12



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ────────────────────────────────────
    JOVORNE EDWARDS,
                                                    18-cv-8282 (JGK)

                         Plaintiff,
                                                    MEMORANDUM OPINION
              - against -
                                                    AND ORDER
    CITY OF NEW YORK AND NEW YORK CITY
    HEALTH AND HOSPITALS CORPORATION,


                         Defendants.
    ────────────────────────────────────


JOHN G. KOELTL, District Judge:

        The plaintiff, Jovorne Edwards, brings this action against

the defendants, the City of New York and the New York City

Health and Hospitals Corporation (NYCHHC). 1 The plaintiff alleges

that the defendants violated his constitutional rights while he

was incarcerated on Rikers Island. The defendants moved for

judgment on the pleadings arguing that the plaintiff signed a

general release of liability that bars him from pursuing his

claims. For the reasons stated below, the defendants’ motion for

judgment on the pleadings is denied.




1 The Court previously dismissed the plaintiff’s claims against “EMTC/Rikers
Island,” “NYC Department of Corrections,” and “Correctional Health Services”
and instructed the Clerk to add New York City Health and Hospitals
Corporation as a defendant. Dkt. No. 6.

                                       1
       Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 2 of 12



                                     I.

     The following facts are undisputed unless otherwise noted.

On February 13, 2018, the plaintiff filed a civil rights

complaint in the New York State Supreme Court, Bronx County,

regarding an incident unrelated to the plaintiff’s claims in

this case. DePaola Cert. Ex. A at 2. 2 In the Bronx County case,

the plaintiff alleged that on or about February 14, 2017 he was

wrongfully arrested and detained by NYPD officers. Id. at 4-13.

     On May 16, 2019, the parties settled the plaintiff’s claims

stemming from the February 14, 2017 incident. Vilella Alonso

Decl. Ex. C at 3. Pursuant to the settlement agreement, the

plaintiff received $30,000 in exchange for signing a release of

liability. Id. at 2. The release states that:

           JOVORNE EDWARDS, the plaintiff in the action
           entitled JOVORNE EDWARDS v. THE CITY OF NEW
           YORK, LEE STANTON P.O. OF PSA 7, SHIELD
           #25652, TAX ID #962118, OTHER CITY OF NEW YORK
           POLICE OFFICERS INVOLVED IN ARREST #B17608646
           WHOSE NAMES ARE NOT KNOWN AT THIS TIME N/H/A
           JOHN/JANE DOE I-IV, AS IT PERTAINS TO THE
           INCIDENT THAT AROSE ON FEBRUARY 14, 2017, AND
           NO OTHER DATE, Bronx Supreme Court, Bronx
           County Index No. 21862-2018E, being over the
           age of eighteen (18)years and residing at 305
           E 153rd Street, Bronx, NY 10451 as “RELEASOR”,
           in consideration of the payment of THIRTY
           THOUSAND    DOLLARS    ($30,000.00),   receipt
           whereof is hereby acknowledged, does hereby
           release and forever discharge the City of New
           York, and all past and present officers,
           directors,      managers,      administrators,

2 Because some of the exhibits submitted with the papers do not have page
numbers, all citations to page numbers in the exhibits refer to the ECF page
number included in the file stamp at the top of each page.

                                      2
       Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 3 of 12



           employees, agents, assignees, lessees and
           representatives of the City of New York, and
           all other individually named defendants and
           entities represented and/or indemnified by the
           City   of    New   York,   collectively    the
           “RELEASEES”, from any and all state and
           federal tort claims, causes of action, suits,
           occurrences, and damages, whatsoever, known or
           unknown, including but not limited to state
           and federal civil rights claims, actions, and
           damages, which RELEASOR had, now has, or
           hereafter can, shall, or may have, either
           directly or through subrogees or other third
           persons, against the RELEASEES for, upon, or
           by reason of any above-stated matter, cause,
           or thing whatsoever that occurred through the
           date of this RELEASE, except as indicated
           below, if applicable.
Vilella Alonso Decl. Ex. C at 2. The release included a section

entitled “EXCLUSIONS – this RELEASE does not apply to the

following matters” and a space to list both filed and unfiled

matters. Id. In this section, the plaintiff wrote “N/A.” Id. The

release also states, “THE UNDERSIGNED HAS READ THE FOREGOING

RELEASE AND FULLY UNDERSTANDS IT.” Id. at 3.

     On September 11, 2019, the plaintiff filed the complaint in

this case. The plaintiff alleges that the defendants violated

his constitutional rights by spraying him with a chemical agent

on August 30, 2018, while he was incarcerated at Riker’s Island.

Compl. at 4. The plaintiff’s claims allege use of excessive

force and deliberate indifference to serious medical needs. 3


3 The plaintiff filed his complaint as a pro se litigant. Courts should read
pro se complaints with “special solicitude” and interpret them to “raise the
strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,


                                      3
       Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 4 of 12



     The defendants now move for judgment on the pleadings

pursuant to Federal Rule of Civil Procedure 12(c).

                                     II.

     The standards to be applied to a motion for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c) are

the same as those applied to a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6). See Cleveland v.

Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006). “Thus, [a

court] will accept all factual allegations in the complaint as

true and draw all reasonable inferences in [the plaintiff’s]

favor. To survive a Rule 12(c) motion, [the] complaint must

contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Hayden v.

Paterson, 594 F.3d 150, 160 (2d Cir. 2010). In deciding such a

motion, the court may consider documents that are referenced in

the complaint, documents that the plaintiff relied on in

bringing suit and that either are in the plaintiff’s possession

or were known to the plaintiff when the plaintiff            brought suit,

or matters of which judicial notice may be taken. See Chambers

v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); see also

Morillo v. Grand Hyatt New York, No. 13-CV-7123, 2014 WL

3498663, at *6 (S.D.N.Y. July 10, 2014).



470 F.3d 471, 474–75 (2d Cir. 2006) (internal quotation marks and citations
omitted).

                                      4
      Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 5 of 12



                                  III.

     “It is well established that settlement agreements are

contracts and must therefore be construed according to general

principles of contract law.” Tromp v. City of New York, 465 F.

App’x 50, 51 (2d Cir. 2012) (citation omitted). Under New York

law, whether a contract is ambiguous is a question of law to be

resolved by the court. See Orlander v. Staples, Inc., 802 F.3d

289, 294 (2d Cir. 2015). “[A]mbiguity is determined by looking

within the four corners of the document, without reference to

extrinsic evidence.” Chapman v. New York State Div. for Youth,

546 F.3d 230, 236 (2d Cir. 2008) (quoting Kass v. Kass, 91

N.Y.2d 554, 566 (N.Y. 1998) (internal quotation marks omitted)).

The language of a contract is unambiguous when it has “a

definite and precise meaning, unattended by danger of

misconception in the purport of the [contract] itself, and

concerning which there is no reasonable basis for a difference

of opinion.” Revson v. Cinque & Cinque, P.C., 221 F.3d 59, 66

(2d Cir. 2000) (internal quotations omitted). Contract language

is ambiguous when it is “capable of more than one meaning when

viewed objectively by a reasonably intelligent person who has

examined the context of the entire integrated agreement and who

is cognizant of the customs, practices, usages and terminology

as generally understood in the particular trade or business.”

Id. (quoting Seiden Assocs. v. ANC Holdings, Inc., 959 F.2d 425,

                                    5
      Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 6 of 12



428 (2d Cir. 1992)); see also Freishtat v. LivePerson, Inc., No.

07-CV-6838, 2010 WL 1558345, at *4 (S.D.N.Y. Apr. 19, 2010).

     The parties disagree about the scope of the May 16, 2019

release. The release establishes that Jovorne Edwards, as the

plaintiff in the action pertaining to the February 14, 2017

incident and in return for consideration, released the City of

New York and various other entities and individuals from a

multitude of claims that the plaintiff had, has, or shall have,

“for, upon, or by reason of any above-stated matter, cause, or

thing whatsoever that occurred through the date of [the]

RELEASE, except as indicated below, if applicable.” The

defendants have moved for judgment on the pleadings on the

grounds that the release is all-inclusive for claims arising

before the date of the release and therefore bars this action.

The defendants also argue that the last clause of the release

“simply reiterates that the plaintiff has released all claims

described above,” Mem. Reply at 2, and that the plaintiff chose

not to exclude any claims from the release’s scope. The

plaintiff contends that, due to the language “for, upon, or by

reason of any above-stated matter, cause, or thing,” the release

was limited to claims arising from the February 14, 2017

incident and therefore does not bar this action.




                                    6
       Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 7 of 12



     The Court cannot conclude that the contract is unambiguous

on its face. 4 On the one hand, the defendants’ reading of the

clause is reasonable if “above-stated” applies only to “matter,”

and not also to “cause” or “thing.” When “above-stated” modifies

only “matter,” the release bars claims arising from the February

14, 2017 incident, as well as claims arising from “cause[s] or

thing[s]” that occurred prior to the date of the release. On the

other hand, the plaintiff’s reading of the clause is reasonable

if “above-stated” modifies not only “matter,” but also “cause”

and “thing.” Under this reading, the release would bar only the

claims related to the February 14, 2017 incident referenced in

the release. Furthermore, under the plaintiff’s reading of the

release, the plaintiff’s failure to list any claims in the

exclusion section simply means that the release barred all

claims arising from the February 14, 2017 incident.

     This release differs meaningfully from other releases that

courts in the Second Circuit have upheld as unambiguous and all-



4 Although not raised by the parties, the release in this case, despite being
labeled a General Release, contains an additional ambiguity. The release
releases “any and all state and federal tort claims . . . including but not
limited to state and federal civil rights claims, actions, and damages, which
RELEASOR had . . . against the RELEASEES . . . by reason of any above-stated
matter, cause, or thing whatsoever that occurred through the date of this
RELEASE . . ..” It is unclear if the phrase “including but not limited to”
applies solely with respect to the immediately succeeding phrase – state and
federal civil rights claims, actions, and damages – or if it is intended to
qualify the preceding phrases such that the release covers “any and all state
and federal tort claims” and the succeeding language is only illustrative of
the scope of the RELEASE but does not limit its scope. The defendants do not
suggest that the presence of the language “including but not limited to”
avoids any ambiguity in the scope of the release, and rightfully so.

                                      7
      Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 8 of 12



encompassing. See Mateo v. Carinha, 799 F. App’x 51 (2d Cir.

2020) (summary order); Arzu v. City of New York, No. 13-CV-5980,

2015 WL 4635602 (S.D.N.Y. Aug. 3, 2015). The language used in

those releases is almost identical to that employed here.

However, the upheld releases did not include the limiting term

“above-stated” and the plaintiffs released claims “for, upon, or

by reason of any matter, cause, or thing whatsoever.” Mateo,

2020 WL 564160 at *2; Arzu, 2015 WL 4635602 at *2. The term

“above-stated” influences the meaning of the release in a way

that differentiates it from the releases upheld in Mateo and

Arzu. Reading the clause otherwise would render the term

superfluous. “Under New York law an interpretation of a contract

that has the effect of rendering at least one clause superfluous

or meaningless . . . is not preferred and will be avoided if

possible.” Walker v. Thompson, 404 F. Supp. 3d 819, 825

(S.D.N.Y. 2019) (citation omitted); Galli v. Metz, 973 F.2d 145,

149 (2d Cir. 1992) (“[A]n interpretation that gives a reasonable

and effective meaning to all terms of a contract is generally

preferred to one that leaves a part unreasonable or of no

effect.)(internal quotation marks and citation omitted).

     A court in this district has found an identical release to

be unambiguous, all-inclusive, and preclusive of the plaintiff’s

claim against the City. See Braxton/Obed-Edom v. City of New

York, No. 17-CV-199, 2019 WL 8955261, at *4 (S.D.N.Y. Sept. 17,

                                    8
      Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 9 of 12



2019), report and recommendation adopted, No. 17-CV-199, 2020 WL

1303558 (S.D.N.Y. Mar. 19, 2020). However, the court did not

address the “above-stated” language at issue in this case.

Moreover, the plaintiff urged the Braxton court to find

ambiguity solely based on limiting language in other settlement

documents. Id. Courts have held that a clear general release is

unambiguous, even when evidence extrinsic to the release

includes language limiting the release to a particular matter.

See Mateo, 799 F. App’x at 54 (affirming holding that release

applied broadly due to lack of limiting language in release

itself despite limiting language in separate emails,

stipulations, and testimony); Ortiz v. City of New York, 8

N.Y.S.3d 306, 306 (App. Div. 2015) (affirming holding that a

release barred claims other than those “relating to the subject

incident” when such limiting language was found in the

stipulation of settlement but not the general release). In

contrast, there is limiting language in the text of this

release, which is ambiguous as to which categories of claims are

barred. Because the release is susceptible to more than one

reasonable interpretation, it is ambiguous.

     When analyzing a contract as a matter of law, the Court’s

role is not to resolve ambiguities in the contractual language.

“Where the intent of the parties is too ambiguous to be gleaned

from the contract alone, the Court should receive evidence that

                                    9
     Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 10 of 12



might better clarify that intent.” DKR Capital, Inc. v. AIG

Intern. West Broadway Fund, Ltd., 2003 WL 22283836, at *4

(S.D.N.Y. Oct. 2, 2003). Because evidence from outside the

four corners of the release is required to ascertain the

parties’ intent, the defendants’ motion for judgment on the

pleadings is denied.

     The parties also disagree whether the release bars the

plaintiff’s claims against NYCHHC. The defendants argue that the

release applies to NYCHHC, because the releasees include

individually named defendants and entities represented and

indemnified by the City of New York, and because NYCHHC is an

“agency” of New York City for     purposes of legal representation

and indemnification. The plaintiff contends that he did not

release NYCHHC from liability because the City of New York and

NYCHHC are separate entities. The release is ambiguous as to its

coverage of an entity represented and indemnified by the City of

New York because it is unclear if that description refers to an

entity being represented and indemnified by the City of New York

in the previous lawsuit that was being settled or it referred

to entities being represented and indemnified by the City in

future lawsuits.

     In any event, whether the release bars the plaintiff’s

claims against NYCHHC also depends on the scope of the release.

If the release is, as the plaintiff contends, limited to claims

                                   10
     Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 11 of 12



arising out of the February 14, 2017 incident, the claims

against NYCHHC would not be barred because the plaintiff has

sued the NYCHH for claims arising out of his treatment on

Riker’s Island on August 30, 2018, not his claims arising out of

the February 14, 2017 incident. Accordingly, whether the

plaintiff’s claims against NYCHHC are potentially barred depends

on whether the release is limited to claims relating to the

February 14, 2017 incident, a matter that cannot be decided on

this motion for judgment on the pleadings.

     In their reply brief, the defendants also contend that the

complaint fails to allege cognizable claims against NYCHHC.

However, it is well established that courts generally “should

not ‘consider arguments that are raised for the first time in a

reply brief.’” Mateo v. Bristow, No. 12-CV-5052, 2013 WL

3863865, at *8 (S.D.N.Y. July 16, 2013) (quoting Clubside, Inc.

v. Valentin, 468 F.3d 144, 159 n.5 (2d Cir. 2006) (collecting

cases)).   The defendants’ arguments to dismiss the plaintiff’s

claims against NYCHHC cannot be decided on this motion.



                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the defendants’ motion for judgement on the pleadings

                                   11
     Case 1:18-cv-08282-JGK Document 43 Filed 09/11/20 Page 12 of 12



is denied. The Clerk is directed to close Docket No. 38.




SO ORDERED.

Dated:    New York, New York
          September 11, 2020
                                              /s/ John G. Koeltl
                                              John G. Koeltl
                                        United States District Judge




                                   12
